Citation Nr: 0500438	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In September 2003, the veteran, sitting at the 
RO, testified at a hearing via videoconference with the 
undersigned, sitting at the VA central office in Washington, 
DC. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004).  

A December 2001 VA outpatient record includes a diagnosis of 
PTSD.  In May 2002, a private psychiatrist examined the 
veteran for VA and diagnosed major depression with anxiety.  
However, in July 2002 and March and August 2003 written 
statements, the Lead Psychiatrist at the VA Bakersfield (CA) 
Ambulatory Care Center said he treated the veteran for 
symptoms of PTSD.  This VA psychiatrist opined that the 
veteran's severe symptoms of depression and anxiety 
originated from his experience in the Vietnam combat zone and 
were very difficult to tease apart from his PTSD.

During his September 2003 hearing, and in written statements 
in support of his claim, the veteran has alleged various 
stressful events in service.  First, he said that on or about 
June 9 or 10, 1966, just after he arrived in Da Nang, he saw 
a drunken Marine shoot another soldier.  The veteran 
testified that he was uncertain if this was his stressor but 
attempted to verify what he saw by contacting the National 
Archives who recommended that he contact the Marine Corps 
Historical Center.  The veteran said he did that and was 
repeatedly referred to different government offices, 
including the Commandant of the Marine Corps who said he was 
going to receive information regarding morning reports from 
June 10, 1966 to June 10, 1967.  He only received a record 
dated August 26, 1966, although a copy of that document is 
not of record.  The veteran indicated that he believed the 
dead soldier was not in his unit and there was no way of 
learning his name.  

Second, the veteran testified that he went to An Hoa in June 
1966 and was on guard duty where he was regularly exposed to 
rocket and mortar fire.  At the hearing, the veteran's 
representative referred to a letter from the U.S. Department 
of the Navy dated December 10, 2002, to the effect that all 
U.S. installations in Vietnam were within enemy rocket range 
and most were within mortar range.  However, a copy of that 
letter is not of record.  The veteran testified that in mid 
October 1966, he was transferred to the post office near the 
Da Nang airport and developed a stutter that lasted for 
several months.  

Thus, it appears that the veteran possesses at least two 
documents pertinent to his claim, the August 1966 record of 
morning reports and the December 10, 2002 letter from the 
U.S. Department of the Navy.  The Board believes these should 
be obtained prior to consideration of his claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
must specifically apprise the veteran that he 
must submit any evidence in his possession 
that pertains to his claim.  The veteran 
should also be notified to submit any 
additional evidence he may have to 
substantiate his alleged stressful events in 
service, including a copy of the August 26, 
1966 report and December 10, 2002 letter from 
the U.S. Navy.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2003.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
of record.

3.	The RO should contact the National Personnel 
Records Center and request morning for SUPCO 
FLSG "A", 3dServBn FLG for June 9 and June 
10, 1966, in Da Nang.

4.	The RO should send a copy of the veteran's DD 
214 and service records, his unit assignments 
from June to October 1966, and a copy of this 
remand to the Headquarters, United States 
Marine Corps, Personnel Management Support 
Branch (Code MSB 10), Quantico, Virginia 22134 
and, if warranted, the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, SE, Washington, DC 20374-5040, or any 
other appropriate agency for verification of 
the alleged stressful events in service.  
Specifically, the RO should request unit 
histories and dairies for the month of June 
1966, when the veteran alleged exposure to 
rocket and mortar fire in An Hoa.

5.	Thereafter, the RO should review the veteran's 
claims file and undertake any further 
development so warranted, including if any 
stressors are verified, VA examination to 
reconcile the divergent medical opinions, 
including the May 2002 private examination 
opinion (diagnosing depression and anxiety) 
with the July 2002 and March and August 2003 
written statements from Dr. E.M., the 
veteran's VA psychiatrist (diagnosing PTSD).

6.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations, 
not previously provided, considered pertinent 
to the issues currently on appeal since the 
February 2003 statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




